                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


ANGEL GARRISON-GRIFFIS,

      Plaintiff,

v.                                              Case No. 3:18-cv-381-J-32JRK

GORDON SMITH, Sheriff of
Bradford county, DEPUTY
WILLIAM MURRAY, DETECTIVE
SGT. BENNETT, INVESTIGATOR
RICHARD CREWS, and DEPUTY
WALLACE,

      Defendants.




                                   ORDER

      On April 10, 2019, the assigned United States Magistrate Judge issued a

Report and Recommendation (Doc. 54) recommending that this case be

dismissed for failure to prosecute and any pending motions, including the

Defendants’ Motion for Sanctions (Doc. 53) be found moot. No party has filed an

objection to the Report and Recommendation, and the time in which to do so

has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 54), it is hereby
        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc. 54)

is ADOPTED as the opinion of the Court.

        2.   This case is DISMISSED without prejudice for failure to

prosecute.

        3.   Defendants’ Motion for Sanctions (Doc. 53) is MOOT.

        4.   The Clerk shall terminate all pending motions and close the file.

        DONE AND ORDERED in Jacksonville, Florida the 6th day of May,

2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

sej
Copies to:

Honorable James R. Klindt
United States Magistrate Judge

Counsel of record

Pro se Plaintiff




                                        2
